              Case 7:21-mj-01436-UA Document 7 Filed 03/16/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                  THE CHARLES L. BRIEANT, JR.
                       FEDERAL BUILDING AND UNITED STATES COURTHOUSE
                                      3OO QUARROPAS ST.
                                WHITE PLAINS, NEW YORK 10601
                                          914-390-4251

                                                                         USDC SDNY
Chambers of                                                              Document
Hon, Paul E. Davison                                                     Electronically Filed
United States Magistrate Judge                                           Doc #
                                                                         Date Filed: 3/16/2021
United States District Court
Southern District of New York
----------------------------------------------------------X
United States of America,
                            Plaintiff                         SCHEDULING ORDER

         -against-
                                                              7:21-mj-1436
Gilbert Alvarez
                                       Defendant
----------------------------------------------------------X

TO ALL PARTIES:

The Court has scheduled a Arraignment on an Information hearing for 3/17/2021 at 11:00 am before
Magistrate Judge Paul E. Davison. To access the conference, counsel should call 877-336-1839 and use
access code 5999739. Members of the press and public may call the same number, but will not be
permitted to speak during the conference.

Dated: March 16, 2021
       White Plains, New York

                                                              SO ORDERED:

                                                              s/     PED

                                                              PAUL E. DAVISON
                                                              United States Magistrate Judge
